Citation Nr: 1303215	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  07-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for an eye disorder to include glaucoma and characterized by symptoms of decreased visual acuity and dry, itchy and watery eyes.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1993 to April 1997.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

This case was brought before the Board in January 2010 and February 2012, at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In accordance with the Board's February 2012 remand, the Veteran underwent a VA optometry examination in March 2012 to determine the nature and etiology of any currently diagnosed eye disorder.  The Board, however, finds the examination inadequate for purposes of adjudicating the claim.  

First, it appears that the record at the time of the March 2012 examination was incomplete.  Specifically, during that examination, the Veteran reported that two weeks prior, he was diagnosed with and treated for glaucoma by Dr. C, a non-VA provider.  The associated treatment records of Dr. C have not been requested or associated with the claims file.  Thus, the Veteran should be requested to provide assistance in obtaining them on remand.  

Similarly, although the March 2012 examiner provided diagnostic impressions and a negative nexus opinion pertaining to the claim, it was also noted that additional diagnostic testing and imaging were scheduled at a later date, the results of which were unknown at the time of the March 2012 examination and opinion.  As there may be outstanding VA treatment records pertinent to the claim on appeal, these should be obtained on remand.   

Finally, the examiner erroneously stated that the record was negative for any documented history of such symptoms.  He further stated that the record contained no clinical findings suggestive of glaucoma.  However, a January 2005 letter from Dr. R.C.L. indicates a family history of glaucoma and reflects that the Veteran's discs were "suspicious," calling this examination conclusion into question.

In light of the foregoing, the claims file should be returned to the examiner who conducted the March 2012 examination for clarification of the discrepancies noted above and for a further opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to diagnosis of and treatment for an eye disorder that are not already of record dating since his discharge from service, to specifically include all private treatment records from Dr. C for diagnosis and treatment of glaucoma as alluded to during the March 2012 VA examination.  The Veteran should provide separate written releases for each provider.  If any records identified cannot be obtained, the RO/AMC should notify the Veteran of such and describe the efforts taken to obtain them.  

2.  Request any relevant VA treatment records, to include any records from the Philadelphia VA Medical Center dating since March 2012 as alluded to in the March 2012 VA optometry examination report.  

3.  Once the development requested above has been completed to the extent possible, return the claims file, to include copies of any relevant treatment records located in Virtual VA, to the examiner who conducted the March 2012 VA optometry examination.  If this examiner is no longer available, the folder should be forwarded to an appropriate specialist, to determine the nature and etiology of any currently diagnosed eye disorder.  

The examiner is requested to identify the nature of any disability affecting the Veteran's eyes.  For any diagnosed disability of either eye, the examiner should provide an opinion as to whether any diagnosed disability of either eye at least as likely as not (i.e., at least a 50/50 probability), began in service, or was otherwise caused by service.  A rationale must be provided for this opinion.

4.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim for service connection for an eye disorder based on the entirety of the evidence.  If the benefit sought on appeal is not granted, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


